Citation Nr: 0203626	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-05 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the June 22, 1983 rating action which denied 
entitlement to service connection for an affective disorder, 
to include post traumatic stress disorder (PTSD), was clearly 
and unmistakably erroneous.

2.  Entitlement to an effective date earlier than January 23, 
1997 for the assignment of a total rating due to individual 
unemployability (TDIU).

3.  Entitlement to an effective date earlier than January 23, 
1997 for the assignment of a 70 percent disability evaluation 
for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  He served in Vietnam from April 1970 to April 1971.

In a rating decision dated June 22, 1983, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri denied the veteran's claim of entitlement to service 
connection for affective disorder, to include PTSD.  The 
veteran was notified of that decision by letter from the St. 
Louis RO dated July 1, 1983.  The veteran did not appeal that 
decision.

On August 18, 1989 the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.  In a 
November 1989 rating decision, the Wichita RO granted service 
connection for PTSD with affective disorder.
A 10 percent disability rating was assigned, effective 
January 9, 1989, based on VA progress notes of that date.    

On January 23, 1997, the veteran filed a claim for an 
increase in the assigned 10 percent disability rating for 
PTSD.  In a May 1997 rating decision, the Wichita RO granted 
a 30 percent rating.  On September 5, 1997, the veteran filed 
a claim of entitlement to TDIU.  Later in September 1997, the 
RO denied the TDIU claim. The veteran duly appealed both 
decisions.  In August 1998, the Board of Veterans' Appeals 
(the Board) remanded both issues to the RO for further 
development.

In December 1998, the veteran through counsel alleged CUE in 
the June 22, 1983 RO rating decision which denied service 
connection for PTSD.  In a December 1999 rating decision, the 
RO denied the veteran's claim.  

In February 2000, the RO issued a rating action which granted 
an increased evaluation of 70 percent for the veteran's 
service-connected PTSD and awarded the veteran TDIU, both 
effective from January 23, 1997.  The February 2000 RO rating 
decision also denied a claim of entitlement to an increased 
disability rating for a service-connected shell fragment 
wound of the right calf and established basic eligibility to 
dependents' Educational Assistance under 38 U.S.C. Chapter 
35.

On December 15, 2000, the veteran through his attorney filed 
a NOD as to the RO's December 1999 denial of his CUE claim.  
The December 15, 2000 letter from the veteran's attorney also 
stated "or in the alternative the 6/22/83 rating decision is 
not final due to the commission of a grave procedural error 
in the adjudication of the veteran's claim." 

On December 19, 2000, the veteran through his attorney filed 
a NOD as to the issue of entitlement to an earlier effective 
date for TDIU.

In May 2001, the RO issued a Statement of the Case (SOC) 
which listed two issues: CUE in the June 22, 1983 VA rating 
decision and the effective date of entitlement to the 
increased rating for PTSD.  

In June 2001, the veteran through counsel filed a substantive 
appeal which listed as issues: (1) CUE in the June 22, 1983 
rating decision and "in the alternative that the June 22, 
1983 ratings decision is non-final due to the commission of a 
grave procedural error in the adjudication of the veteran's 
original claim." And (2) "entitlement to an earlier effective 
date for the award of both service connection for PTSD and a 
total rating for PTSD" [emphasis added by the Board].    

Clarification of issues

On a January 2002 VA Form 8, Certification of Appeal, three 
issues were listed:  
CUE in the June 22, 1983 RO rating decision; entitlement to 
an earlier effective date for TDIU; and entitlement to an 
earlier effective date for service connection for PTSD.  For 
reasons expressed immediately below, the Board believes that 
the issues which are currently on appeal are as stated on the 
first page of this decision.  That is, the Board believes 
that the third issue on appeal is entitlement to an earlier 
effective date for the assignment of an increased rating of 
70 percent for PTSD, not an earlier date for service 
connection for PTSD.

In reviewing the December 19, 2000 NOD, which is hardly a 
model of clarity, it appears that the veteran's 
representative was expressing disagreement with the effective 
date of the 70 percent disability evaluation assigned for the 
service-connected PTSD, as well as the effective date 
assigned for TDIU, notwithstanding that the only issue listed 
on page one of that letter was entitlement to an earlier 
effective date for TDIU.  The December 19, 2000 letter 
specifically disagreed with the February 2000 rating 
decision, which assigned effective dates for both the 
increased rating for PTSD and the TDIU.  Although the 
assignment of an effective date of January 23, 1997 for the 
increased rating for PTSD was not specifically mentioned in 
the NOD, the Board infers disagreement with that decision 
from the veteran's disagreement with the assignment of the 
same effective date for TDIU, which was based on the 
veteran's PTSD.   Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented]; Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].  

These two earlier effective date issues, increased rating for 
PTSD and TDIU, also appear to be addressed by the RO in its 
May 2001 SOC, although it also is written in such a way that 
interpretation is extremely difficult.  The SOC is the 
obverse of the NOD in that it specifically lists as an issue 
and discusses the earlier effective date for the assignment 
of the 70 percent rating for PTSD and not the TDIU.  However, 
it appears to the Board that included in the SOC is an 
explanation of why the effective date of January 23, 1997 was 
chosen for both the 70 percent rating for PTSD and TDIU. 

On June 18, 2001, the veteran's representative submitted a 
substantive appeal.  This document, too, is not clearly 
worded.  On pages 1 and 5, the earlier effective date issues 
were mischaracterized as "entitlement to an earlier effective 
date for the award of both service connection for PTSD and a 
total rating for PTSD."  The issue of entitlement to an 
earlier effective date for service connection for PTSD had 
not been adjudicated by the RO and thus there could be no 
appeal as to that purported issue.  See 38 U.S.C.A. § 7105 
(West 1991).  Moreover, there was no "total rating for PTSD".  
The disability rating assigned for PTSD was 70 percent, not 
100 percent.

Notwithstanding this confusing language, the veteran's 
substantive appeal appears to express continuing disagreement 
with the effective date assigned for both TDIU and the 
increased disability evaluation assigned for the veteran's 
PTSD.  Page 5 of the substantive appeal refers to the January 
23, 1997 claim for an increased rating.  
Accordingly, the Board believes that it has jurisdiction over 
these two issues as well as the CUE claim.
 
Additionally raised issue - entitlement to an earlier 
effective date for service connection for PTSD 

As noted immediately above, the matter of entitlement to an 
earlier effective date for service connection for PTSD has 
not been adjudicated by the RO and thus cannot be a subject 
of this appeal to the Board.  While its inclusion on the VA 
Form 8 has been noted, this document is issued by the RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue.  See 38 C.F.R. § 19.35 
(2001).  Because this issue has never been adjudicated by the 
RO, it is not currently before the Board for appellate 
consideration.

However, the Board believes that the issue of entitlement to 
an earlier effective date for service connection for PTSD has 
arguably been raised by the veteran and should be adjudicated 
by the RO.  

By way of background, the effective date of service 
connection for PTSD, January 9, 1989, was assigned by VA 
rating action in November 1989.  The veteran did not disagree 
with this date within one year.

In the December 15, 2000 NOD as to the CUE claim, the 
veteran's attorney added "or in the alternative the 6/22/83 
rating decision is not final due to the commission of a grave 
procedural error in the adjudication of the veteran's claim".  
It is unclear exactly what this so called "alternative" NOD 
was intended to accomplish.  It appears that this language 
may have been merely another way of alleging CUE.  However, 
it could also be read  as a claim of entitlement to an 
earlier effective date for service connection for PTSD.  
Moreover, as discussed above the June 2001 substantive appeal 
also referred to an earlier effective date for service 
connection for PTSD.  

In any event, the issue of entitlement to an effective date 
earlier that January 9, 1989 for service connection for PTSD 
appears to have been initially raised by the veteran's 
attorney in December 2000.  That matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has failed to allege an error of either fact 
or law in the June 22, 1983 VA rating which denied service 
connection for an affective disorder, to include PTSD.

2.   The veteran's claim of entitlement to TDIU was received 
on September 5, 1997.

3.  The evidence of record indicates that it is not factually 
ascertainable that the veteran was unemployable prior to 
September 5, 1996.

4.  The veteran's claim for an increased evaluation for PTSD 
was received on January 27, 1997.

5.  The evidence of record indicates that it was not 
ascertainable that the veteran was entitled to an evaluation 
in excess of 70 percent for his service-connected PTSD prior 
to September 5, 1996.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the June 1983 rating 
action has not been demonstrated.  38 C.F.R. §§ 3.104(a), 
3.105(a) (2001).

2.  Under governing law, the effective date of the award of 
the total rating based on individual unemployability is 
September 5, 1996.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001).

3.  Under governing law, the effective date of the award of 
the 70 percent disability evaluation for the service-
connected PTSD is September 5, 1996.  38 U.S.C.A. §§ 5110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that the RO committed clear and 
unmistakable error (CUE) in the June 1983 rating action which 
denied service connection for an affective disorder, to 
include PTSD.  He has also asserted that it was factually 
ascertainable as of January 23, 1996 that he was unemployable 
because of his service-connected PTSD and that his PTSD was 
70 percent disabling; therefore, he believes that this date 
should be the effective date of the award of TDIU and the 
award of the currently-assigned 70 percent disability 
evaluation for the PTSD.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

The St. Louis RO denied entitlement to an affective disorder, 
depression with anxiety in the June 1983 rating action.  At 
that time, it was noted that the service medical records made 
no reference to any complaints of or treatment for a 
psychiatric disorder.  He was hospitalized at a VA facility 
between February and March 1983, at which time an adjustment 
disorder with mixed emotional features was diagnosed.  He was 
then examined by VA in May 1983, which diagnosed affective 
disorder, depression with anxiety.  Based upon this evidence, 
the RO denied the veteran' claim, finding that the diagnosed 
affective disorder had not been present in service.  Service 
connection for PTSD was denied, according to the RO, because 
that disorder had not been diagnosed.  

The veteran and his representative at the time were informed 
of this decision by correspondence dated July 1, 1983.  No 
timely appeal of the rating decision was filed.

As was noted in the Introduction, service connection for PTSD 
was granted in 1989, based on diagnoses of PTSD starting in 
January 1989.  A 10 percent disability rating was assigned.

Of record is the report of an October 1989 VA psychiatric 
examination of the veteran.  He reported having been married 
in December 1988.  He was working full time as art director 
of a screening company, although his current job has started 
only in September 1989.    

VA treatment records include a treatment note from May 1996 
which indicated that he was somewhat depressed; however, he 
was noted to be "getting more work."  In August 1996, it 
was commented that he was going into business with a friend.  

The veteran filed a claim for an increased evaluation for his 
service-connected PTSD on January 27, 1997.  With the claim, 
he submitted a VA outpatient treatment record dated January 
23, 1997 signed by S.L.B., Jr., M.D. which stated that he 
suffered from such symptoms as recurrent nightmares, 
intrusive thoughts, avoidance of reminders of the war such as 
gunfire, isolation, blocking of caring affects, an 
exaggerated startle response and trouble sleeping.  The 
veteran had been working for himself in order to avoid having 
to work under supervision or stress.  However, the stresses 
of self-employment had increased his stress and he was now 
unable to work.  The veteran was reportedly "unable to 
support himself".  He had divorced a couple of years earlier.  

Of record is the report of a March 1997 VA psychiatric 
examination.  The veteran reported that due to PTSD "he quit 
work a year ago and has not been able to go back to work."  
The examiner diagnosed PTSD "which appears to have worsened."  
GAF was assessed as 40, which the examiner interpreted as 
"indicating major impairment in social and vocational 
functioning".

Of record is a March 1997 report from S.L.B., Jr., M.D., the 
veteran's VA physician.  Dr. B. stated that during the 
previous four years "his marriage disintegrated and he has 
been increasingly unable to work under the supervision of 
others. . . .  He therefore tried to be an independent 
practitioner of his craft of commercial art.  This has 
gradually gone downhill to where he is not making any money. 
. . . I feel the majority of his lack of work skills has been 
related to PTSD, which has resulted in his inability to make 
a living."    

The veteran filed a formal claim for TDIU in July 1997.  With 
his claim, he submitted the VA outpatient treatment record 
dated January 23, 1997 which stated that he was unable to 
support himself because of his PTSD symptoms.  

Also of record is the report of a January 1999 VA psychiatric 
examination.  During the interview, the veteran reported that 
"he has not worked since the fall of 1996 . . .  He says he 
cannot work because of mental problems."  Another examination 
report by the same VA examiner, in May 1999, that the veteran 
had not worked since the fall of 1996.  The examiner stated 
"he has been unemployable and still is."  The diagnosis was 
PTSD; GAF score was 45.

In February 2000, the RO issued a decision which awarded a 70 
percent evaluation to the service-connected PTSD, assigning 
it an effective date of January 23, 1997.
The RO also granted the claim for TDIU, assigning an 
effective date of January 23, 1997.

Relevant law and regulations

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2001).

The Court has held that, when considering a claim for clear 
and unmistakable error, the determination must be made based 
on the record and law in existence at the time of the prior 
RO decision.  See Russell v. Principi, 3 Vet. App. 310 
(1992).  The Court also defined what constitutes a valid 
claim of CUE.  Initially, it was noted that any claim of CUE 
must be plead with specificity.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).  This 
specific allegation must assert more than merely a 
disagreement with how the facts of the case were weighed or 
evaluated.  In other words, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996); Russell, supra.  
Moreover, 38 C.F.R. § 3.105(a) requires that the alleged 
error be outcome determinative, that is, an error that would 
manifestly change the outcome of a prior decision.  Yates v. 
West, 213 F.3d 1372 (Fed. Cir. 2000).

Earlier effective dates

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2001). As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).

The Court has held, in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  

Rating criteria

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1997).

The veteran filed his claim for an increased rating for PTSD 
on January 23, 1997.  Effective November 7, 1996, before his 
claim was filed, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 
C.F.R. § 4.130]. Because the veteran's claim was filed after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim. Cf. Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).  

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities reads in pertinent part as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2001).


GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA redefines the obligations of VA 
with respect to the duty to assist.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the VCAA and its implementing the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].
  
However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out, however, that notwithstanding the fact that the VCAA 
appears to be inapplicable to this issue, the veteran has 
been given appropriate notice and has been accorded ample 
opportunity to present evidence and argument.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

By virtue of the May 2001 SOC that was issued during the 
pendency of the veteran's appeal, the veteran and his 
representative were provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the earlier effective date claims.  The SOC also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights.  He has been given ample opportunity to 
present evidence and argument in support of his appeal, and 
has availed himself of this opportunity, in particular via 
the  December 2000 NOD and the June 18, 2001 substantive 
appeal.  



(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

Of record are reports of VA psychiatric examinations of the 
veteran dated March 1997, January 1999 and May 1999.  The 
veteran's representative has asked that the veteran be 
afforded another VA examination in order to ascertain whether 
he was unable to work between January 23, 1996 and January 
23, 1997.  For reasons explained immediately below, such 
examination is not necessary.  

As discussed elsewhere in this decision, the matter of 
entitlement to earlier effective dates for the increased 
rating for PTSD and TDIU boils down to when it was "factually 
ascertainable" that the increase in 
disability/unemployability took place.  
See 38 C.F.R. § 3.400(o) (2001).

The veteran's attorney, in calling for what he styles "a 
retrospective medical examination", in essence contends that 
a physician's determination in 2002 or later as to the level 
of the veteran's disability in 1996 would satisfy the 
"factually ascertainable" requirement of 38 C.F.R. 
§ 3.400(o)(2).

The United States Court of Appeals for Veterans Claims (the 
Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992): "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  See also Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992): "the Board was 
required under statute and regulation to evaluate the 
evidence of record dating back to January 23, 1986 -- the 
date one year before the claim's filing -- to determine 
whether the veteran's unemployability due to service-
connected disabilities was ascertainable within the year 
before he submitted his formal claim."  [Emphasis added in 
both cases by the Board.]  See also Scott v. Brown, 7 Vet. 
App. 184, 188 (1994) [citing Quarles] and Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  See also VAOPGCPREC 12-98.  

The case cited by the veteran's attorney, Meeks v. West, 12 
Vet. 352, 354 (1999) involved the effective date of a 
disability rating based on an initial grant of service 
connection, see Fenderson v. West, 12 Vet. App. 119 (1999).  
Meeks, which never mentions 38 C.F.R. § 3.400(o), is not 
germane to the issues currently under consideration by the 
Board.

It appears that the veteran's attorney would have VA obtain a 
medical opinion on the chance that a physician would opine 
that the veteran was unemployable due to his service-
connected disabilities sometime in 1996.  However, VA's "duty 
to assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992) [emphasis as in 
original]; see also Counts v. Brown, 6 Vet. App. 473, 478-79 
(1994).  Moreover, even if such favorable opinion were 
obtained, it would not avail the veteran, because as 
explained above the increase in disability would be factually 
ascertainable at such time in the future that the opinion 
would be added to the record, i.e. long after the current 
effective date of January 23, 1997.

In sum, the veteran has received appropriate notice and the 
facts relevant to the  earlier effective date claims have 
been properly developed.  There is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.


1.  Whether the June 22, 1983 rating action which denied 
entitlement to service connection for an affective disorder, 
to include post traumatic stress disorder (PTSD), was clearly 
and unmistakably erroneous.

The RO denied service connection for an affective disorder, 
to include PTSD, in June 1983; the veteran was informed of 
this denial by correspondence dated July 1, 1983.  He did not 
timely appeal this decision, and it became final.  38 C.F.R. 
§ 3.104(a).  This decision must be accepted as correct absent 
a finding of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).

The veteran has alleged that the RO committed CUE in June 
1983 when it denied his claim for service connection for an 
affective disorder, to include PTSD.  

First, the veteran through counsel has argued that had the RO 
applied the provisions of what was then codified as 38 U.S.C. 
§ 354(b) (1983) [now codified as 38 U.S.C. § 1154(b)], the RO 
would have presumed service connection for PTSD since the 
veteran was a combat veteran.  This section stated

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Administrator shall accept as sufficient proof 
of service connection of any disease or injury 
alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service connection in each case shall be recorded 
in full.  

38 U.S.C. § 354(b) (1983).

The evidence of record in 1983, which was reported in the 
June 1983 rating decision, indicated that the veteran was 
wounded in Vietnam.  The veteran's claim of entitlement to 
service connection for PTSD was denied, in essence, because 
there was no diagnosis of PTSD.  See, e.g., Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. 

The veteran's representative has argued that reliance upon 
the above statute would have allowed the RO to presume 
service connection for PTSD since the veteran had been 
involved in combat.  However, this is an incorrect 
interpretation of the statute.  This statute reduces the 
burden upon a combat veteran in establishing the in-service 
incurrence of an injury or disease.  In the instant case, it 
would have permitted the veteran to rely upon lay evidence to 
demonstrate that an in-service stressor had occurred, if that 
evidence was consistent with the rigors of his service.  
Here, there is not, and never was, any dispute that the 
veteran was in combat and had been wounded.  Therefore, the 
in-service incurrence of a stressor was not in dispute in 
1983.  What was lacking in 1983 was a diagnosis of PTSD that 
could be related to this stressor.

According to Caluza v. Brown, 7 Vet. App. 498 (1995), 
38 U.S.C.A. § 1154(b) [previously codified as 38 U.S.C.A. 
§ 354(b)] addresses the question of whether a disease or 
injury was incurred in or aggravated by service; "that is, 
what happened then . . . ."  Caluza, 7 Vet. App. at 507.  
The combat presumption does not deal with the question of 
whether a current disability exists or whether there is a 
link between a current disability and service.  The Court in 
Caluza noted that the term "service connection" as used in 
1154(b) refers to proof of incurrence or aggravation of a 
disease or injury in service, and not to the legal standard 
for entitlement to benefits.  Caluza specifically noted that 
section 1154(b) did not create a "presumption" of service 
connection-rather it relaxed the evidentiary burden on a 
combat veteran for showing in-service incurrence.  Id. at 
508.  

The Court noted in several subsequent cases that section 
1154(b) relaxes the burden of establishing that a disease or 
injury was incurred in or aggravated by service; it does not 
relax the veteran's burden of establishing, through credible 
medical evidence, the existence of a currently diagnosed 
disability or of a nexus between such a diagnosed disability 
and a disease or injury incurred in or aggravated by service.  
See Brock v. Brown, 10 Vet. App. 155 (1997); Turpen v. Gober, 
10 Vet. App. 536, 539 (1997) [which held that, absent 
medical-nexus evidence there was "no reasonable possibility 
that consideration of section 1154(b) by the Board could have 
changed the outcome of the case on the merits"]; Velez v. 
West, 11 Vet. App. 148 (1998).  Therefore, it is clear that 
section 1154(b) was not meant to eliminate a combat veteran's 
need to show the existence of a currently diagnosed 
disability and its relationship to an injury or disease 
incurred in or aggravated by service.  

Therefore whether or not 38 U.S.C. § 354(b) had been applied, 
the outcome of the decision would not have been different -- 
a combat stressor was acknowledged by the RO, but the 
existence of PTSD was not.  Without a diagnosis of PTSD, the 
claim was denied.  Since a CUE claim must be outcome 
determinative, see Yates, supra, the contention concerning 
38 U.S.C. § 354(b) does not rise to the level of CUE.  

The RO's June 1983 determination that PTSD did not exist was 
based on the medical evidence then of record, which did not 
contain a diagnosis of PTSD.  In particular, there was of 
record the report of a May 1983 VA special psychiatric 
examination of the veteran. The examiner commented that the 
veteran had some PTSD symptoms and "this diagnosis [PTSSD] 
may hold some validity".  Ultimately, the examiner diagnosed 
the veteran as having affective disorder with anxiety, not 
PTSD.  

The veteran has argued that in 1983 the VA examiner had been 
instructed to review the claims folder and the service 
records prior to the examination.  In the May 1983 
examination report, the examiner indicated that this review 
had not been conducted.  The veteran alleges that this breach 
in the duty to assist constituted CUE.  However, an attack on 
improper procedure, such as an alleged failure on the part of 
the RO to assist the veteran in the development of his claim, 
cannot be the basis of CUE. See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994).  Accordingly, the veteran's contention 
fails.  

The Board further observes that a failure to assist results 
in an incomplete record, but not a necessarily incorrect 
record:  

The VA's failure resulted in the creation of 
an incomplete rather than incorrect record.  We 
have held that "[a] determination that there was a 
'clear and unmistakable error' must be based on the 
record and law that existed at the time of the 
prior . . . decision."  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992) (en banc). . . . Since an 
analysis of whether CUE has been committed may only 
proceed on the record, id., evidence that was not 
part of the record at the time of the prior 
determination may not form the basis of a finding 
that there was an act of clear and unmistakable 
error.

	While it is true that an incomplete record may 
ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an 
incorrect record. If the facts contained in the 
record are correct, it is not erroneous, although 
not embodying all of the relevant facts. Rather, an 
incomplete record is just that--incomplete.
. . . . an incomplete record, factually correct in 
all other respects, is not clearly and unmistakably 
erroneous.  This is true even in the present case 
where the cause of the record's incompleteness is 
the VA's breach of the duty to assist.  In short, 
the VA's breach of the duty to assist cannot form a 
basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect 
record. As unjust as this finding may appear, it is 
dictated by the law by which we are bound.  
								Caffrey, supra.

In the instant case, while the examiner had not reviewed the 
veteran's medical records, he was aware that the veteran had 
been engaged in combat and he was aware that he been wounded 
in that combat; in other words, the record before the 
physician was factually correct.  Despite this knowledge, he 
still did not diagnose PTSD, finding that the symptomatology 
did not warrant such a diagnosis.  

The Board observes in passing that interestingly, despite not 
having access to the veteran's claims folder, the examiner 
stated "the diagnosis of post traumatic stress disorder has 
been considered in the past".  This does not appear to be 
corroborated in the medical records contained in the 
veteran's claims folder; one may assume that the veteran 
himself provided this information to the VA examiner.  Thus, 
even though that he had been (incorrectly) informed that PTSD 
had been considered as a diagnosis in the past, the examiner 
still did not diagnose PTSD. 

In short, there is no evidence to suggest that a review of 
the claims folder would have altered the diagnosis in this 
case.  Since this error is not outcome determinative, the 
Board finds that it does not constitute CUE.

The veteran has also argued that a reading of the comments 
made at the time of the VA examination in May 1983 suggested 
that PTSD was present at the time of that examination and 
that the RO improperly found otherwise. 

The May 1983 VA examiner had stated: 

The diagnosis of post traumatic stress disorder has 
been considered in the past, and he does manifest 
the following symptoms: initial sleep disturbance; 
underlying guilt; exaggerated, startled responses; 
periodic re-experiencing of combat and explosions, 
with some bad dreams about this.  This diagnosis 
may hold some validity, too, but I think it is 
superimposed on an affective, I believe the stress 
of combat, but this diagnosis has been superimposed 
on an affective disorder.

The examiner then diagnosed affective disorder, depression, 
with anxiety.  

The veteran's attorney wrote in December 2000 "Despite the 
convoluted wording of this finding, any reasonable person can 
discern that there is a clear diagnosis of PTSD stated in 
this exam."  Setting aside the curious matter of how the 
examination findings could simultaneously be "convoluted" and 
"clear", the fact is that the diagnosis was clearly stated to 
have been affective disorder, depression, with anxiety, not 
PTSD.  A reasonable person could also discern that the 
examiner was putting his thought process down on paper: in 
essence, the examiner considered, then rejected, a PTSD 
diagnosis.       

In any event, the argument that the Board should interpret 
the May 1983 examination report as containing a diagnosis of 
PTSD when the RO did not is simply asking that the Board 
reweigh or reevaluate the evidence.  The veteran in essence 
wishes the Board to re-examine the evidence and reach a 
different conclusion than that reached by the RO.  However, 
as noted above, such does not amount to a valid claim of CUE.  
See Crippen and Russell, supra.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE. "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).   

The evidence of record in June 1983 indicates that the 
veteran had never been diagnosed with PTSD.  The RO based its 
decision on that fact.  Although there were suggestions in 
the record that PTSD was present, the RO's decision cannot be 
said to undebatably erroneous.   

Finally, the veteran has argued that the breach of the duty 
to assist, by not ensuring that the examiner had reviewed the 
file prior to the VA 1983 examination, was a grave procedural 
error under Hayre, supra which rendered the June 1983 rating 
action non-final.  This argument appears to have more to do 
with an earlier effective date claim for service connection 
for PTSD, which as discussed in the Introduction has not yet 
been adjudicated by the RO and is not now before the Board, 
than it does with a CUE claim.  However, to the extent that 
this contention may be interpreted as amounting a CUE 
argument or is somehow otherwise pertinent to the CUE issue 
which is currently on appeal, the Board will now address it.

In Hayre, the Court had stated that, where VA RO failed to 
get the pertinent service medical records specifically 
requested by the veteran and the RO did not provide the 
claimant with notice explaining the deficiency, that 
deficiency was a grave procedural error that vitiates the 
finality of an RO decision for the purposes of a direct 
appeal.  However, in Simmons v. West, 14 Vet. App. 84 (2000), 
the Court did not extend the tolling-of-finality doctrine in 
Hayre to a "garden variety" breach of VA's duty to assist 
(in Simmons, the failure to obtain a VA examination to 
determine service connection for arthritis).  In Tetro v. 
Gober, 14 Vet. App. 100 (2000), the Court again declined to 
extend Hayre to a case where the failure in the duty to 
assist was committed when the RO had failed to get Social 
Security Administration (SSA) records.  The Court noted that 
since the Hayre doctrine was a judicially created departure 
from statutorily mandated rules governing the finality of VA 
decisions, Hayre should not be read broadly as a basis for 
disregarding finality in situations not involving grave 
procedural error. 

The veteran has argued that the failure of the VA examiner to 
review the record prior to a VA examination was a grave 
procedural error.  The Board disagrees.  The above case law 
clearly indicates that the Hayre decision is to be read 
narrowly and not used to find grave procedural error in a 
"garden variety" failure in the duty to assist.  The Court 
has found that the failure to obtain a VA examination and to 
request SSA records were such "garden variety" breaches of 
the duty to assist and not grave procedural errors.  In this 
case, a VA examination was conducted.  The failure to review 
the claims folder is not CUE and does not rise to the level 
of grave procedural error contemplated by the Court in Hayre.  
Indeed, the Federal Circuit  held in Hayre that a breach of 
the duty to assist cannot form the basis of a CUE claim. As 
such, the tolling-of-finality doctrine does not apply in this 
case.

The veteran's attorney has also argued that the 1983 rating 
action is non-final pursuant to the holding of Roberson v. 
Principi, 251 F. 3d 1378 (2001). In Roberson, the Federal 
Circuit held that when a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider TDIU.  VA must determine all potential claims raised 
by the evidence, applying all relevant laws and regulations, 
regardless of whether a claim is specifically labeled as a 
claim for TDIU.

Roberson is an unsuitable comparison with the instant case.  
The veteran's case does not involve a failure of the RO to 
adjudicate a reasonably raised claim in 1983.  Rather, in 
1983, the veteran had raised a claim for service connection 
for PTSD, which was duly adjudicated by the RO and denied in 
the 1983 rating action.
In any event, the veteran's Roberson argument, to the extent 
that it has any applicability or merit, involves the matter 
of the finality of the June 1983 rating decision and would 
more properly be considered in the context of a discussion of 
the issue of assignment of an earlier effective date for 
service connection for PTSD.   

Stripped of extraneous verbiage, the veteran's contentions 
amount to an argument concerning VA's failure in its duty to 
assist and a dispute over how the evidence was weighed by the 
RO.  The Court has held on numerous occasions that such 
cannot be considered to be CUE.

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim that CUE was committed by the RO when it 
denied service connection for an affective disorder, to 
include PTSD, in June 1983.  

2.  Entitlement to an effective date earlier than January 23, 
1997 for the assignment of a total rating due to individual 
unemployability (TDIU).

3.  Entitlement to an effective date earlier than January 23, 
1997 for the assignment of a 70 percent disability evaluation 
for service-connected PTSD.

The veteran has claimed that he is entitled to an effective 
date of January 23, 1996 for the award of TDIU, because it 
was factually ascertainable at that time that he was 
unemployable due to his service-connected PTSD.  He has also 
asserted that it was factually ascertainable as of January 
23, 1996 that his PTSD warranted the assignment of a 70 
percent disability evaluation.  See 38 C.F.R. § 3.400(o) 
(2001).

Despite being accorded ample opportunity to do so, the 
veteran has not pointed to any specific evidence which 
supports his position that it was factually ascertainable 
that he was unemployable due to his service-connected 
disabilities prior to January 23, 1997.  The veteran's 
representative has merely argued that VA failed in its duty 
to assist under the VCAA.  The contentions of the veteran's 
attorney concerning VA's alleged duty to obtain "a 
retrospective medical examination" have been dealt with at 
some length by the Board above.

The Board wishes to make it clear that it must consider all 
evidence of record in determining when it was factually 
ascertainable that the veteran was unemployable and/or an 
increase in the veteran's PTSD disability occurred, including 
evidence generated after the date of the claim.  See 
VAOPGCPREC 12-98 [when a veteran submits a claim alleging an 
increase in disability within one year prior to VA's receipt 
of the claim and medical evidence substantiates the increased 
disability, the effective date of an award of increased 
disability compensation must be determined based upon the 
facts of the particular case . . . .  the record as a whole, 
including testimonial evidence, must be analyzed for this 
purpose"].

The medical evidence developed during the year prior to the 
date of his claim for TDIU, which was received on September 
5, 1997, showed that he was working in August 1996.  The 
veteran's application for TDIU, VA Form 21-8940, indicates 
that he was last employed in September 1996.  Subsequent 
statements of the veteran, including on two separate 
occasions to a VA psychiatric examiner, serve to confirm that 
he last worked in September 1996.  There is ample medical 
evidence of record, which has been recapitulated above, to 
the effect that the reason why the veteran became unemployed 
was because of his service-connected PTSD.

The Board therefore believes, based on the medical and other 
evidence of record, that an effective date of September 5, 
1996, one year prior to the filing of the veteran's 
application for TDIU, may be assigned under the "factually 
ascertainable" provisions of 38 C.F.R. § 3.400(o) (2001).   

In his letter dated December 19, 2000, the veteran's attorney 
contended that an effective date of January 23, 1996 should 
be assigned for the grant of TDIU. The attorney contended 
that "the veteran initially filed his formal claim for 
increased rating for service connection for post traumatic 
stress disorder to include . . . TDIU
 . . . . on 1/23/97.  No basis was stated for that 
contention.  

A review of the record demonstrates that the January 23, 1997 
claim referred only to an increase in the then-assigned 10 
percent rating decision for PTSD.  There is no evidence in 
the record, prior to the formal claim received by the RO on 
September 5, 1997, that indicates any intent on the part of 
the veteran to apply for TDIU or in any way specifically 
identifies "the benefit sought," (i.e., TDIU), as required by
38 C.F.R. § 3.155(a) (2001).  See Dunson v. Brown, 4 Vet. 
App. 327 (1993). 

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
also held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Accordingly, the Board rejects the 
attorney's contention concerning the alleged January 1997 
"formal" claim for TDIU and furthermore does not identify any 
claim for TDIU, formal or informal, until September 5, 1997.   

Moreover, even if a claim for TDIU was filed on January 23, 
1997 (and the Board finds that one was not), it was not 
factually ascertainable that the veteran was unemployable 
prior to September 5, 1996.  The veteran does not so contend, 
and in fact he has consistently reported that he ceased 
working in the fall of 1996.  Accordingly, even if the 
veteran was deemed to have filed his TDIU claim in January 
1997, he could be not be assigned an effective date back to 
January 1996 as he now contends.  

With respect to the matter of the assignment of an effective 
date prior to January 23, 1997 for the assignment of a 70 
percent disability evaluation for the service-connected PTSD, 
the veteran's representative has presented no specific 
arguments, choosing instead to focus on the alleged failure 
of the RO to assist the veteran. 

The records developed during the pertinent one year period 
prior to January 23, 1997 included a treatment note dated May 
22, 1996, which showed that the was somewhat depressed, 
although he was employed.  An August 1996 record indicated 
that he was able to maintain a business relationship with a 
friend.  There was no mention of any additional 
symptomatology.  The January 23, 1997 assessment by Dr. B. 
referred to "more symptoms" of PTSD and that the veteran was 
"now unable to support himself" due to his PTSD.  As noted 
above, evidence subsequently added to the record, including 
the veteran's own statements, indicates that the increase in 
PTSD symptoms occurred some time in September, or in the fall 
of, 1996.   

The Board is of course aware of the March 1997 VA examination 
which documented increased PTSD symptomatology and stated "he 
quit work a year ago and has not been able to go back to 
work."  The Board does not take the phrase "a year ago" as 
literally meaning that the veteran quit working in March 
1996.  Moreover, even if that was the meaning, the medical 
and other evidence, including the veteran's own later 
statements, clearly indicate that he quit working in 
September 1996, not March 1996.

The Board believes, based on the evidence of record, that an 
increase in the veteran's PTSD symptomatology was factually 
ascertainable as of September 5, 1996.  Although the precise 
date cannot be ascertained, the September 1996 date is 
consistent with the date assigned for TDIU and if anything 
may predate the actual increase in symptoms, which appear to 
have coincided with the veteran's unemployment.  The veteran 
has recently stated that he was last employed in the "fall" 
of 1996, which would mean on or after approximately September 
21, 1996.  The Board will give the veteran the benefit of the 
doubt as to the precise date and assign September 5, 1996 as 
the effective date of the 70 percent rating for PTSD.  


ORDER

The claim of clear and unmistakable error in the June 1983 
rating action is denied.

An effective date of September 5, 1996 is assigned for the 
award of TDIU.

An effective date of September 5, 1996 is assigned for the 
award of a 70 percent disability evaluation for PTSD.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

